Mr. Presiding Justice Philbrick delivered the opinion of the conrt. Plaintiff’s intestate received injuries in an accident on the line of appellee’s railroad near the city of Staunton, Macoupin county, Illinois. This action is brought in Macon county, Illinois, under the statute, which permits a railroad to be sued in any county through which it operates a line of railroad, or where it maintains an office or has an agent for the transaction of its business, and the summons in this case was served upon one Lloyd C. Bundy, as assistant ticket agent, and upon Clarence Hill, as ticket agent, for appellee company. Appellee filed a plea to the jurisdiction of the court, the plea alleging that the parties upon whom this summons was served were not at that time and had not been agent or agents of appellee Company. Issue was joined on this plea, a trial was had before the conrt without the intervention of a jury, the issues were found in favor of the defendants and the writ quashed. The facts as disclosed by the record show that the St. Louis, Springfield and Peoria Railroad Company, appellee, is a corporation owning, controlling and operating a line of railroad from Bast St. Louis to Peoria through the city of Spring-field; that it had no line of railroad in the county of Macon; that the persons on whom this summons was served as agents for appellee Company were in the employ of a corporation owning and operating a line of railroad from the city of Springfield, Illinois, through the county of Macon and city of Decatur to the city of Danville, Illinois; that these two lines of railroad are independent corporations, that they are operated as a part of the system commonly known as the Illinois Traction System. There is no corporation by the name of Illinois Traction System, and although this name is used to designate a system of connecting railroads it is not a corporation, and does not own or control any railroads. The record further discloses that Mr. Hill and Mr. Bundy were- employed by a Company operating from Decatur, Illinois, to Danville, Illinois, that they were not employed by appellee Company and did not represent them in any way. The theory upon which appellant contended that they were agents of appellee Company is because they sold tickets at Decatur by which parties were entitled to travel over both of these lines of railroad from Decatur to any point of destination thereon designated by the ticket, and that this constitutes the parties agents of appellee Company. Further, that the two lines were operated under the name of the Illinois Traction System. The proof that these parties at Decatur were authorized to sell a ticket upon which parties might ride upon the line of railroad which they did represent and arriving at the end of that line were entitled to ride upon another railroad to the. point of destination to which the ticket was sold is not sufficient to and does not show agency on behalf of the second or connecting railroad. It is universally known that railroads operating wholly within one State sell tickets permitting passengers to travel through various States, take and receive shipments of freight to be carried in foreign States by railroads not authorized to do business in Illinois, and to hold that this constituted the agent selling such ticket or receiving such freight an agent of every line of railroad over which the ticket authorized the passenger to travel ór the freight to be shipped would be to hold that' such corporations were violating the laws of this State regarding foreign corporations doing business in this State. The finding and judgment of the trial court that the parties upon whom this summons was served were not agents of the appellee Company is fully sustained by the proof, and the judgment should be and is affirmed. Affirmed.